Citation Nr: 1617758	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  10-09 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1980 to March 1984.

This appeal to the Board of Veterans' (Board) arose from an August 2009 rating decision in which the RO denied service connection for PTSD.  In August 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2010 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2010.  Supplemental SOCs (SSOCs) were issued in December 2010 and November 2011.

In September 2013, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim (as reflected in a May 2015 SSOC) and returned this matter to the Board for further consideration.

As noted in the September 2013 remand, the United States Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for PTSD encompasses all psychiatric disabilities reflected in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, although the RO only adjudicated the matter of service connection for PTSD, other psychiatric diagnoses of record include depression.  Accordingly, and consistent with Clemons, the Board has characterized the appeal as encompassing the matter of service connection for an acquired psychiatric disorder to include PTSD and depression.

As also noted in the September 2013 remand, on July 25, 2012, the Veteran failed to report for a scheduled Board hearing, of which he was notified in a June 20, 2012, letter.  The Veteran has not requested rescheduling of the hearing.  As such, his hearing request has been deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems. The May 2015 SSOC reflects consideration of documents from both the VBMS and Virtual VA systems.

For the reasons expressed below, the matter on appeal is again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

Pursuant to the September 2009 Board remand, the Veteran was to be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disorder.  Unfortunately the Veteran did not appear for the VA examination.  

The Veteran contends that he was not afforded notice of the scheduled VA examination.  See March 2016 Appellant's Post-Remand Brief.  An initial VA Request for Examination shows the Veteran's address in Fort Worth.  In September 2013, the AMC sent correspondence to the Veteran at his address in Fort Worth notifying him that he would be notified of the date and location of his VA examination.  In October 2013, the Veteran notified VA that he was incarcerated until January 2014 and asked that all appointments be rescheduled upon his release.  An e-mail dated November 7, 2013, shows that VA attempted to obtain the Veteran's current address.  There is no response to that e-mail of record.  The Veteran filed a claim in February 2014 noting a new address in Greenville, Texas.  An April 2015 Compensation and Pension Examination Inquiry shows the Veteran's address as still being in Fort Worth.  The Veteran's claim was subsequently denied in the May 2015 SSOC (which was sent to the Veteran's address in Greenville) based on the available evidence of record.  38 C.F.R. § 3.655.

Given all the above, to include arguments advanced in the March 2016 brief, the Board finds that  record suggests that the Veteran may not have received notice of his VA examination, as alleged..  See 38 C.F.R. § 3.655(a) (2015).  Indeed, it is apparent that the Veteran was incarcerated following the Board's September 2013 remand and that he subsequently  moved.  As such,  the Board determines s good cause for failing to report to the scheduled VA examination, and that-after taking appropriate action to confirm his current address-the AOJ should arrange for him to undergo VA examination to obtain information as to the  nature and etiology of any current acquired psychiatric disorder(s).  

Also prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal  (particularly, as regards pertinent private (non-VA) medical treatment) explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1)  (West 2014)); but see also 38 U.S.C.A.§ 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  .


Accordingly, this matter is hereby REMANDED for the following action:

1.  Undertake all appropriate to confirm the Veteran's current address of record.  All efforts in this regard should be clearly  documented.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by a psychiatrist or psychologist, to obtain information as to the nature and etiology of any current psychiatric disability(s).

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include psychological testing, if deemed appropriate) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all psychiatric disability(ies)-to  include diagnosed depression-currently present, or present at any point pertinent to the current claim (even if currently asymptomatic, or resolved).

Then, with respect to each such diagnosed disability, , the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability  (a) first manifested during active service; (b) if a psychosis, was manifested to a compensable degree within the first post-service year; or (c) is otherwise medically-related to service. 

In addressing the above, the examiner must consider and discuss all relevant medical and other objective evidence and lay assertions-to include the Veteran's competent assertions as to in-service events, and as to the nature, onset and continuity of symptoms.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the service connection claim on appeal in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

